PROMISSORY NOTE
 
 

$2,500,000 September 19, 2011

 
1.           Promise to pay.  For value received, AMERICAN REALTY CAPITAL
HEALTHCARE TRUST, INC. (the “Borrower”), promises to pay to CAMBR COMPANY, INC.,
(the “Lender”), or order, on September 18, 2014, unless extended by the Borrower
pursuant to Section 2.6(b) of the Loan Agreement (as hereinafter defined), (the
“Maturity Date”), with interest as provided in this Note, the principal sum of
TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000) or such lesser amount as
shall have been borrowed by the Borrower and remain outstanding under the Loan
Agreement.  Each capitalized term used herein without definition shall have the
meaning ascribed to it in the Loan Agreement.
 
2.           Loan Agreement.  This Note evidences Indebtedness arising from a
certain Loan Agreement dated as of the date of this Note (the “Loan Agreement”)
by and between the Lender and the Borrower.  The Loan Agreement is hereby
incorporated by reference into this Note as if set forth in full.  As used
herein, the defined term “Loan Agreement” shall include all future amendments
thereto, and restatements and replacements thereof.
 
3.           Payments.  The Borrower further promises to pay the principal
amount of the Loan evidenced by this Note together with interest thereon from
the date hereof until the repayment of the Loan in full, all at the rate(s), the
times and place set forth in Article 2 and, if applicable, Article 8 of the Loan
Agreement.  Payments of both principal and interest are to be made by
immediately available funds in lawful money of the United States of
America.  All payments made on account of this Note shall be applied in
accordance with Section 2.6 and, if applicable, Section 10.11 of the Loan
Agreement.
 
4.           Acceleration.  Payment of the entire unpaid balance of principal
and accrued interest evidenced by this Note is subject to acceleration under
Article 8 of the Loan Agreement.  Following any Event of Default, the entire
unpaid balance of principal evidenced by this Note together with all accrued and
unpaid interest thereon and all other amounts owing under the Loan Agreement
shall, at the option of the Lender, become due and payable on demand without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Borrower.
 
5.           Governing Law.  This Note shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
 
6.           Replacement of Original Note.  Upon receipt of an affidavit of an
officer of the Lender as to the loss, theft, destruction or mutilation of this
Note and a customary indemnity agreement in favor of the Borrower, the Borrower
will issue a replacement note identical to this Note.
 
 
- i -

--------------------------------------------------------------------------------

 
 
7.           Miscellaneous.  This Note may not be modified, extended, or
otherwise changed except by a written instrument signed by the Lender and the
Borrower.  This Note shall be binding upon the Borrower and its successors and
permitted assigns.  All remedies specified in this Note are cumulative, and no
such remedies shall be considered to impair or preclude any other remedies
available to the Lender by law or by agreement.
 

 
BORROWER:
     
AMERICAN REALTY CAPITAL
HEALTHCARE TRUST, INC.
       
By:
/s/ William M. Kahane                  
   
Name: William M. Kahane
   
Title: President



 
- ii -

--------------------------------------------------------------------------------

 
 